*1329OPINION.
Marquette:
The motion of the taxpayer for a continuance and the motion of the Commissioner to dismiss for nonprosecution under Rule 18 are each denied. The Commissioner’s answer has admitted that, because of inventory adjustments, the taxpayer’s net income for the fiscal year 1918 should be reduced by $26,529.99 instead of by $12,330.29, as used in computing the deficiency.
Neither party has adduced any competent evidence in support of the issues raised by their respective pleadings. With the exception of the above adjustment, the determination of the Commissioner must be approved.